Citation Nr: 1139219	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  07-40 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left ankle disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel

INTRODUCTION

The Veteran served on active duty from June 1966 to November 1966.

This matter comes to the Board of Veterans' Appeals (Board) from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.   

In December 2008 the Veteran was provided a Travel Board hearing.  A transcript of the testimony offered at this hearing has been associated with the record. 

This matter was last before the Board in February 2009 at which time it was remanded for further development.  That development has been substantially completed and the matter is now ready for consideration by the Board.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The Board notes that evidence has been associated with the claims file that has not been considered by the RO in the first instance.  The Veteran's representative waived initial RO consideration of this evidence.  See October 2011 Written Brief Presentation.  Accordingly, the Board may proceed and consider this evidence.  See 38 C.F.R. § 20.1304(c) (2011).


FINDINGS OF FACT

1.  In an August 1976 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a left ankle disability and he did not appeal this decision.

2.  The evidence received since the August 1976 rating decision is not new and material for the claim and does not raise a reasonable possibility of substantiating it.



CONCLUSIONS OF LAW

1.  The RO's August 1976 rating decision denying the Veteran's claim of entitlement to service connection for a left ankle disability is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  Since the August 1976 rating decision new and material evidence to reopen the claim for service connection for a left ankle disability has not been received, and the claim is not reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In claims to reopen, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought.  VA should consider the bases for the final denial and the notice letter must describe what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The RO provided the Veteran pre-adjudication notice by a letter dated in November 2006.  

With respect to the application to reopen, the Board notes that the RO's notice correctly stated that the claim was previously denied because a left ankle condition was not incurred or aggravated in service.  The notice, however, referred to an April 1975 rating decision, despite the fact that the August 1976 rating decision was the correct final decision.  

Nevertheless, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran was ultimately provided the necessary information so as to allow a reasonable person to understand how to substantiate the claim, particularly as to the requirement for providing new and material evidence showing that a left ankle disability was either incurred or aggravated in service; and (2) based on the Veteran's and his representative's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what is needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for no prejudice to result from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  In this case, the Board believes that the RO's reference to the wrong rating decision amounts to no more than a typographical error.  In essence, as the Veteran has been adequately provided notice of how to reopen the claim and the basis of the prior and final denial, the Board concludes that the purpose of the notice has clearly been served and that there is no prejudice to the Veteran as a result of this error.

Irrespective of any notice deficiency, the Veteran and his representative have also demonstrated actual knowledge of the pertinent requirements to reopen this claim.  Based on the communications to the Veteran and the arguments raised by the Veteran and his representative, they have demonstrated actual knowledge of the requirements for reopening the claim and it is reasonable to expect that the Veteran understands what is needed to prevail.  Thus, the Board finds that no prejudice results in proceeding with adjudication of the Veteran's application to reopen.

VA has obtained the Veteran's service treatment records, VA records, assisted the Veteran in obtaining evidence and afforded the Veteran the opportunity to give testimony before the Board.  VA need not obtain a medical opinion or examination in this case because that duty applies to claims to reopen only if new and material evidence is presented or secured.  38 C.F.R. § 3.159(c)(4)(C)(iii).  

All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

The Veteran's claim for service connection of a left ankle disability was previously considered and denied by the RO in an April 1975 rating decision on the grounds that the evidence did not show that the Veteran had incurred or aggravated a left ankle condition in service.  The Veteran was notified of that decision and of his appellate rights, but did not perfect an appeal of that decision.  In an August 1976 rating decision the RO continued its denial on the same grounds and the Veteran did not appeal that decision.  That decision is now final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2009).

For claims received on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. § 3.156(a).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120, (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is either (1) beyond the competence of the individual making the assertion or (2) inherently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminates the concept of a well-grounded claim).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

At the time of the August 1976 rating decision, which denied the Veteran's claim for service connection of a left ankle disability, the evidence of record consisted of the Veteran's service treatment records, private medical records, a January 1975 VA examination report, as well as the Veteran's claim for service connection.  At this time, the Veteran asserted that he had no pre-existing condition of the ankle and that service connection should therefore be granted as he had incurred such a disability in service.  

The service treatment records documented that the Veteran was discharged after approximately 5 months of service for osteochondritis dissecans of the left ankle that existed prior to service.  They note a history of pre-service injury to the left ankle incurred while playing high school sports.

Of record was a January 1964 X-ray report.  The report noted no bone or joint pathology, either acute or chronic, but did note a little boney protuberance of the middle third of the talus on its superior aspect which was developmental in origin and was "entirely normal."  

Also contained in the claims file were records from Dr. P.  These records document that the Veteran presented in April 1968 with a complaint of ankle pain and swelling, as well as a history of injury 3 to 4 years prior with no fracture and conservative treatment.  These records also noted that the Veteran was discharged from service because of continued pain in the ankle and inability to march.  Dr. P.'s clinical records document that the Veteran had surgery on the left ankle at this time.

A December 1974 certificate of attending physician was also of record from Dr. L.  This certificate noted that the Veteran had first been seen in January 1974 for pain in the left ankle.  It also documented a history of "no specific injuries but a chip developed in the ankle," as well as subsequent surgery.  

The VA examination report noted the Veteran's history of pre-service injury, his subsequent entrance and medical discharge and that the Veteran underwent 4 surgical procedures on the left ankle from 1968 to 1974.  A history of sprain of the left ankle, residual surgical scars and normal motion and flexion of the ankle with a negative neurologic examination was assessed at this time.  

Since the August 1976 rating decision, numerous pieces of evidence have been associated with the record.  Particularly personnel records, private treatment records, duplicates of the January 1964 X-ray report and records from Dr. P., the Veteran's statements, private medical records, a transcript of testimony offered by the Veteran and internet articles pertaining generally to osteochondritis dissecans, have been associated with the claims file.  
Obviously, the January 1964 X-ray report and records from Dr. P. are not new as they were of record at the time of the prior denial.  Accordingly, these pieces of evidence cannot serve to reopen the claim.  

Nevertheless, to the extent that the private medical evidence and the submitted internet articles are new, they are not material.  A review of the medical evidence documents that the Veteran was indeed treated for a left ankle disability on several occasions; however, none of the medical evidence contains any indication that the Veteran either incurred or aggravated a left ankle disability in service.  The internet articles pertain to treatment of osteochondritis dissecans.  Thus, although they may be new, they are not material.  

Nevertheless, the Board does acknowledge that the Veteran is offering new contentions coupled with the aforementioned internet articles.  He particularly asserts that the internet articles show that his condition should have been "treated" in service and had it been treated, his subsequent operations could have been avoided.  The Board acknowledges this statement; however, it is one of medical expertise that is clearly not within the Veteran's competence to address.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007).  Furthermore, the Board finds that the articles, including those pertaining to treatment for his disability, are far too general to constitute material evidence in the Veteran's case so as to warrant reopening of the claim.  See Wallin v. West, 11 Vet. App. 509 (1998); Sacks v. West, 11 Vet. App. 314 (1998).  

The private records and the Veteran's testimony before the Board document his provided history and assertions regarding the incurrence of a left ankle disability in service.  The Veteran reiterated his previously offered contentions at his Board hearing, notably testifying that he had merely twisted his ankle prior to service and asserting that his left ankle disability had its onset in therein.  However, the Veteran's assertions are clearly duplicative of those he made at the time his claim was last previously considered and denied.  Accordingly, these contentions are not new.

Likewise, the Board acknowledges that the Veteran has submitted some service personnel records.  These records show that he was discharged due to problems with his left ankle.  The do not relate to the etiology thereof; thus, they are not material.

In sum, to the extent that duplicative evidence has been received, this evidence is clearly not new.  Moreover, although some of the evidence associated with the claims file may be new in that it was not previously of record, the evidence does not relate to the previously unestablished fact of in-service incurrence or aggravation necessary to substantiate the claim.  Accordingly, the claim cannot reopened and the application to reopen is denied.  Annoni, supra.


ORDER

New and material evidence to reopen the claim of service connection for a left ankle disability has not been received; the application to reopen is denied.



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


